DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both “an inlet” and “an outlet” in Paragraph 0049, line 5, of the instant specification. Based on Paragraph 0049, line 1, the outlet should be designated by “116”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “222” and “223” in Paragraph 0049, line 11, of the instant specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0049, line 3, “inlets” should read “inlet”.  
In Paragraph 0072, line 5, “thier” should read “their”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the working electrode potential" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a working electrode" in line 9. The limitation of “a working intercalation electrode” is previously introduced in line 4 of the claim. It is unclear whether the later limitation is referring to this previous limitation or introducing a new limitation. For examination purposes, it has been interpreted as referring to the working intercalation electrode.
Claim 10 recites the limitation "the electrode" in lines 9-12.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a working intercalation electrode”, “a counter intercalation electrode” and “a working electrode” are previously introduced in lines 4 and 9 of the claim. It is therefore unclear which “electrode” is being referred to later in the claim. For examination purposes, it has been interpreted as referring to the working intercalation electrode.
Claim 10 recites the limitation “a compartment” in lines 10 and 11. The limitation of “a separate compartment” is introduced in line 5 of the claim. It is unclear whether the later recitation is referring to this previous limitation or introducing a new limitation. For examination purposes, it has been interpreted as referring to the respective “separate compartment” in which each electrode arranged.
Claim 13 recites the limitation "the compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a separate compartment”, “a compartment” and “one of the compartments” are previously introduced in lines 5, 10, 11 and 13-14 of claim 10. It is therefore unclear which “compartment” is being referred to in claim 13. For examination purposes, it has been interpreted as referring to “one of the compartments” in which a sacrificial compound is oxidized or reduced as per claim 10, lines 13-14.
Claim 15 recites the limitation "the compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a separate compartment”, “a compartment” and “one of the compartments” are previously introduced in lines 5, 10, 11 and 13-14 of claim 10. It is therefore unclear which “compartment” is being referred to in claim 15. For examination purposes, it has been interpreted as referring to any one of the compartments.
Claim 19 describes “releasing activation reaction products…, and conveying the at least one…, or both”. It is therefore unclear whether the steps are both required or if only one is required.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2018/0148355), hereinafter Smith.
Regarding claim 1, Smith discloses a desalination battery (see e.g. Fig. 1, Na-ion desalination device 100 which stores charge; Paragraph 0052, lines 1-2, and Paragraph 0044, lines 4-9) comprising a working intercalation electrode in a first compartment (see e.g. Fig. 1, anode 120 comprising an intercalation host compound in right compartment; Paragraph 0052, lines 3-9, and Paragraph 0053, lines 5-6); a counter intercalation electrode in a second compartment (see e.g. Fig. 1, cathode 110 comprising an intercalation host compound in the left compartment; Paragraph 0052, lines 3-9, and Paragraph 0053, lines 3-4), both compartments including saline water solution with an elevated concentration of dissolved salts (see Fig. 1, influent electrolyte entering both compartments comprising an aqueous solution including NaCl salt such as seawater or brackish water; Paragraph 0047, lines 3-5, and Paragraph 0053, lines 6-9); an ion exchange membrane arranged between the compartments (see e.g. Fig. 1, anion-selective membrane 130; Paragraph 0052, lines 16-19, and Paragraph 0047, lines 4-5); and a sacrificial compound within the first compartment (see e.g. Paragraph 0053, lines 6-9, the influent electrolyte comprises an aqueous solution, i.e. water, which is exemplified by paragraph 0068, line 1, and paragraph 0075, line 1, of the instant specification as a suitable sacrificial compound).
The limitation of the sacrificial compound being “configured to neutralize charge within the first compartment at a predetermined voltage while being consumed by oxidation or reduction reactions upon an activation of the working electrode” is a statement of intended use. 
MPEP § 2114 states “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Smith discloses all the structural limitations of the claim as stated above, as well as the battery comprising a power supply which supplies a specified current/voltage to the cell (see e.g. Paragraph 0128, lines 10-11, and Paragraph 0066, lines 7-9). Furthermore, Smith teaches the desire to preserve solution-phase electroneutrality in the device (see e.g. Paragraph 0060, lines 2-4), and that hydrogen evolution from water likely occurs in the NTP cells (see e.g. Paragraph 0084, lines 1-3 and 7-13).
Regarding claim 6, Smith discloses, prior to activation, one of the electrodes including alkali metal such that the alkali-metal containing electrode holds ions at a state of charge of about 4% or 8% prior to activation (see e.g. Fig. 2, NMO and NTP anodes initially at about 4% and 8% intercalated Na, respectively).
Regarding claim 7, Smith discloses the sacrificial compound being water (see e.g. Paragraph 0053, lines 6-9, the influent electrolyte comprises an aqueous solution, i.e. water). As stated above, the application of the predetermined voltage is a statement of intended use, and Smith discloses all the claimed structural limitations (see MPEP § 2114 as cited above). Furthermore, Smith teaches hydrogen evolution occurring at -0.41 V (see e.g. Paragraph 0084, lines 8-9), which is below 0 V.
Regarding claim 8, Smith discloses the sacrificial compound having a higher reduction potential than the working electrode potential in a partially or fully intercalated state (see e.g. Fig. 2 and Paragraph 0084 lines 8-9, the reduction potential of HER from water being -0.41 and the electrode potential ranging from -0.6 to -0.8 for the NTP cell).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh et al. (U.S. 2019/0240623), hereinafter Beh ‘623.
Regarding claim 2, Smith teaches all the elements of the battery of claim 1 as stated above. Smith does not teach the sacrificial compound comprising one or more water-soluble redox molecules, instead only teaching the presence of water itself (see e.g. Paragraph 0053, lines 6-9).
 Beh ‘623 teaches an electrochemical system for desalination and energy storage (see e.g. Paragraph 0034, lines 1-3), comprising an anode and cathode which may both comprise intercalation compounds (see e.g. Paragraph 0057, lines 12-15), and water-soluble redox-active molecules provided in the anode and cathode electrolytes (see e.g. Paragraph 0052, and Paragraph 0057, lines 3-7, redox-active component/redox shuttle dissolved in water), which has rapid kinetic for reduction/oxidation, reducing the operating voltage and specific energy consumption of the system (see e.g. Paragraph 0039, lines 5-12). These redox molecules drive movement of ions within the aqueous electrolyte solution between chambers in response to their reduction or oxidation (see e.g. Paragraph 0050, lines 3-7), i.e. contributing to maintenance of solution electroneutrality as similarly described by Smith (see e.g. Smith Paragraph 0060, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Smith to comprise water-soluble redox molecules in the electrolytes as taught by Beh ‘623 to reduce the operating voltage and specific energy consumption.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Muraoka et al. (U.S. 2005/0227071), hereinafter Muraoka.
Regarding claim 3, Smith teaches all the elements of the battery of claim 1 as stated above. Smith does not teach the sacrificial compound comprising one or more solid redox molecules configured as part of the working electrode body.
Muraoka teaches redox-switchable materials (see e.g. Abstract), comprising redox-active solid molecules adsorbed/bonded to an electrode (see e.g. Paragraph 0029, lines 1-3), which may be utilized with intercalating materials (see e.g. Paragraph 0045, lines 1-5), wherein the redox-active molecules can be used selectively change the redox state/charge of an environment, such as an aqueous solution, for systems including removal, release or transport of ions (see e.g. Paragraph 0003, lines 1-5, and Paragraph 0061, lines 9-13). These redox-active molecules particularly assist in attracting and releasing ions of compensating charge out of a solution (see e.g. Paragraph 0145), i.e. balancing charge, and enable diminishing of leakage currents from the electrode (see e.g. Paragraph 0142, lines 1-7). These materials are also specifically taught as being employable for desalination (see e.g. Paragraph 0038, lines 1-4), the same process as Smith. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working electrode of Smith to comprise the solid redox-switchable materials of Muraoka in order to assist in attracting and releasing ions out of the electrolyte and diminish leakage currents from the electrode.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Matani (U.S. 2018/0065866).
Regarding claim 4, Smith teaches all the elements of the battery of claim 1 as stated above. Smith does not explicitly teach at least one vent structured to release activation reaction products. Smith does teach that hydrogen evolution can potentially occur, especially in NTP cells (see e.g. Smith Paragraph 0084, lines 1-3 and 7-13). 
Matani teaches a desalination apparatus (see e.g. Abstract) which includes a gas outlet port, i.e. vent, that enables compressed gas molecules within the vessel to exit when excessive pressure accumulates inside it (see e.g. Paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Smith to include a gas outlet port, i.e. vent, as taught by Matani to enable compressed gas molecules within the battery to exit in case of excessive pressure accumulation.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Parkey et al. (U.S. 2020/0024159), hereinafter Parkey.
Regarding claim 5, Smith teaches all the elements of the battery of claim 1 as stated above. Smith does not explicitly teach one or more valves configured to bring the sacrificial compound to the first compartment. Smith does however teach the flow conditions being used in the cell affecting its performance in a given application (see e.g. Paragraph 0072, lines 3-5).
Parkey teaches a desalination battery (see e.g. Abstract and Paragraph 0020, lines 1-4) in which fluid flow can be reconfigured using valves, switches or flow diverters external to the apparatus (see e.g. Paragraph 0081, lines 20-22), and in which the fluid flow system can be controlled by means such as opening and closing valves (see e.g. Paragraph 0126, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the desalination battery of Smith to include one or more valves configured to bring the sacrificial compound, water, to the first compartment as taught by Parkey in order to control the fluid flow in the system.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Andelman (U.S. 2014/0346046).
Regarding claim 9, Smith teaches all the elements of the battery of claim 1 as stated above. Smith does not teach a reaction-products formed protective layer on the working electrode, the counter electrode, or both to stabilize the electrodes during battery operation.
Andelman teaches an electrochemical device for deionization or purification of water (see e.g. Paragraph 0001 and Paragraph 0002, lines 1-5) comprising electrodes which are provided with ion permeable protective layers or coatings that reduce electronic leakage, prevent conductive electrode or carbon particles from washing off and causing leakage currents or eventual ablation of the electrodes (see e.g., Paragraph 0100, lines 14-23), which may be subjected to reactions such as crosslinking to optimize ionic conductivity while limiting swelling and increasing mechanical strength (see e.g. Paragraph 0100, lines 81-87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Smith to comprise an ion permeable protective layer/coating, particularly one subjected to a crosslinking reaction, as taught by Andelman to reduce electronic leakage, prevent conductive electrode materials/carbon from washing off and causing leakage currents or eventual electrode ablation, in addition to optimizing ionic conductivity while limiting swelling and increasing mechanical strength.
Claim(s) 10, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, claim 20 evidenced by Beh et al. (“A Neutral pH Aqueous Organic–Organometallic Redox Flow Battery with Extremely High Capacity Retention”, ACS Energy Letters, 2017), hereinafter Beh 2017.
Regarding claim 10, Smith teaches a method of activating a desalination battery working electrode (see e.g. Paragraph 0013, lines 5-7, Paragraph 0053, lines 1-2, and Paragraph 0116, lines 2-4; electrodes are initialized to a fully discharged state), the method comprising providing a desalination battery (see e.g. Fig. 1, Na-ion desalination device 100 which stores charge; Paragraph 0052, lines 1-2, and Paragraph 0044, lines 4-9) including a working intercalation electrode and a counter intercalation electrode (see e.g. Fig. 1, anode 120 and cathode 110 comprising intercalation host compounds; Paragraph 0052, lines 3-9, and Paragraph 0053, lines 3-6), each electrode arranged in a separate compartment including saline water solution with elevated concentration of dissolved salts (see Fig. 1, influent electrolyte entering both compartments comprising an aqueous solution including NaCl salt such as seawater or brackish water; Paragraph 0047, lines 3-5, and Paragraph 0053, lines 6-9); and an ion exchange membrane arranged between the compartments (see e.g. Fig. 1, anion-selective membrane 130; Paragraph 0052, lines 16-19, and Paragraph 0047, lines 4-5); prior to operation of the battery, supplying a predetermined voltage to a working electrode to either (a) deintercalated ions from the electrode into a compartment such that the electrode’s ion shuttling capacity increases or (b) intercalate ions to the electrode from a compartment to decrease an ion shuttling capacity of the electrode (see e.g. Paragraph 0053, lines 9-13 and 17-21, and Paragraph 0116, lines 4-10, cations de-intercalate from the cathode and intercalate into the anode when charging starts, and, in initialization, the electrodes are balanced by said intercalation and de-intercalation via oxidation/reduction of the intercalation compounds at certain potentials).
Smith does not explicitly teach reducing or oxidizing a sacrificial compound to neutralize charge in one of the compartments. Smith does however teach the desire to preserve solution-phase electroneutrality in the device (see e.g. Paragraph 0060, lines 2-4).
Beh ‘623 teaches an electrochemical system for desalination and energy storage (see e.g. Paragraph 0034, lines 1-3), comprising an anode and cathode which may both comprise intercalation compounds (see e.g. Paragraph 0057, lines 12-15), and water-soluble redox-active molecules provided in the anode and cathode electrolytes (see e.g. Paragraph 0052, and Paragraph 0057, lines 3-7, redox-active component/redox shuttle dissolved in water), which has rapid kinetic for reduction/oxidation, reducing the operating voltage and specific energy consumption of the system (see e.g. Paragraph 0039, lines 5-12). These redox molecules drive movement of ions within the aqueous electrolyte solution between chambers in response to their reduction or oxidation (see e.g. Paragraph 0050, lines 3-7), i.e. contributing to maintenance of solution electroneutrality as similarly described by Smith (see e.g. Smith Paragraph 0060, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Smith to comprise utilizing water-soluble redox molecules in the electrolytes to maintain solution electroneutrality as taught by Beh ‘623 to reduce the operating voltage and specific energy consumption.
Regarding claim 17, Smith teaches a method of desalination battery activation of a battery having electrodes (see e.g. Fig. 1, Na-ion desalination device 100 which stores charge, in which electrodes are initialized to a fully discharged state; Paragraph 0044, lines 4-9, Paragraph 0013, lines 5-7, Paragraph 0053, lines 1-2, and Paragraph 0116, lines 2-4), the method comprising achieving a state of charge balance electrode configuration of 96/4%, 92/8% or 99.9762/0.0238% by rebalancing an ion shuttling capacity of the electrodes (see e.g. Fig. 2, and Paragraph 0116, lines 2-4, NTP, NMO and NiHCF electrodes initialized to about 96/4%, 92/8% and 99.9762/0.0238%, respectively), each electrode arranged in a separate compartment including a saline water solution (see Fig. 1, influent electrolyte entering both compartments comprising an aqueous solution including NaCl salt such as seawater or brackish water; Paragraph 0047, lines 3-5, and Paragraph 0053, lines 6-9), by applying a predetermined voltage to the electrodes to release ions from one of the electrodes to the solution or attract ions from the solution to one or more of the electrodes (see e.g. Paragraph 0053, lines 9-13 and 17-21, and Paragraph 0116, lines 4-10, cations de-intercalate from the cathode and intercalate into the anode when charging starts, and, in initialization, the electrodes are balanced by said intercalation and de-intercalation via oxidation/reduction of the intercalation compounds at certain potentials).
Smith does not explicitly teach providing at least one sacrificial compound to be reduced while neutralizing charge created by the voltage application. Smith does however teach the desire to preserve solution-phase electroneutrality in the device (see e.g. Paragraph 0060, lines 2-4).
Beh ‘623 teaches an electrochemical system for desalination and energy storage (see e.g. Paragraph 0034, lines 1-3), comprising an anode and cathode which may both comprise intercalation compounds (see e.g. Paragraph 0057, lines 12-15), and water-soluble redox-active molecules provided in the anode and cathode electrolytes (see e.g. Paragraph 0052, and Paragraph 0057, lines 3-7, redox-active component/redox shuttle dissolved in water), which has rapid kinetic for reduction/oxidation, reducing the operating voltage and specific energy consumption of the system (see e.g. Paragraph 0039, lines 5-12). These redox molecules drive movement of ions within the aqueous electrolyte solution between chambers in response to their reduction or oxidation (see e.g. Paragraph 0050, lines 3-7), i.e. contributing to maintenance of solution electroneutrality as similarly described by Smith (see e.g. Smith Paragraph 0060, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Smith to comprise utilizing water-soluble redox molecules in the electrolytes to maintain solution electroneutrality as taught by Beh ‘623 to reduce the operating voltage and specific energy consumption.
Regarding claim 18, Smith in view of Beh ‘623 teaches the sacrificial compound comprising soluble or dissolved redox molecules (see e.g. Beh ‘623 Paragraph 0052, and Paragraph 0057, lines 3-7, redox-active component/redox shuttle dissolved in water).
Regarding claim 20, Smith in view of Beh ‘623 teaches the sacrificial compound having a higher reduction potential than the working electrode potential in its partially or fully intercalated state (see e.g. Smith Paragraph 0084, lines 4-6, electrode reduction potential at ranging from about -0.62 to -0.40 V vs SHE for the NTP cell; see e.g. Beh ‘623 Paragraph 0047, a particularly suitable redox compound being BTMAP-Fc, which is evidenced by Beh 2017 to have a reduction potential of +0.390 V vs SHE, see e.g. Beh 2017 Fig. 1).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 10 above, and further in view of Muraoka.
Regarding claim 11, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 does not teach the sacrificial compound comprising one or more solid redox molecules configured as part of the working electrode body.
Muraoka teaches redox-switchable materials (see e.g. Abstract), comprising redox-active solid molecules adsorbed/bonded to an electrode (see e.g. Paragraph 0029, lines 1-3), which may be utilized with intercalating materials (see e.g. Paragraph 0045, lines 1-5), wherein the redox-active molecules can be used selectively change the redox state/charge of an environment, such as an aqueous solution, for systems including removal, release or transport of ions (see e.g. Paragraph 0003, lines 1-5, and Paragraph 0061, lines 9-13). Providing these redox species on the electrode surface enables diminishing of leakage currents from the electrode (see e.g. see e.g. Paragraph 0142, lines 1-7). These materials are also specifically taught as being employable for desalination (see e.g. Paragraph 0038, lines 1-4), the same process as Smith and Beh ‘623.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working electrode of Smith in view of Beh ‘623 to comprise redox-switchable materials formed on its surface as taught by Muraoka to enable diminishing of leakage currents.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 1 above, and further in view of Matani.
Regarding claim 12, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 does not teach releasing one or more activation reaction products via at least one vent. Smith does teach that hydrogen evolution can potentially occur, especially in NTP cells (see e.g. Smith Paragraph 0084, lines 1-3 and 7-13).
Matani teaches a desalination apparatus (see e.g. Abstract) which includes a gas outlet port, i.e. vent, that enables compressed gas molecules within the vessel to exit when excessive pressure accumulates inside it (see e.g. Paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smith in view of Beh ‘623 to include releasing products via a gas outlet port, i.e. vent, as taught by Matani to enable compressed gas molecules within the battery to exit in case of excessive pressure accumulation.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 10 above, and further in view of Parkey.
Regarding claim 13, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 does not explicitly teach conveying the sacrificial compound to the compartment via at least one valve, but does however teach the flow conditions being used in the cell affecting its performance in a given application (see e.g. Smith Paragraph 0072, lines 3-5).
Parkey teaches a desalination battery (see e.g. Abstract and Paragraph 0020, lines 1-4) in which fluid flow can be reconfigured using valves, switches or flow diverters external to the apparatus (see e.g. Paragraph 0081, lines 20-22), and in which the fluid flow system can be controlled by means such as opening and closing valves (see e.g. Paragraph 0126, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smith in view of Beh ‘623 to include conveying the sacrificial compound, the water, into the compartments via one or more valves as taught by Parkey in order to control the fluid flow in the system.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 10 above, and further in view of Singh et al. (“Theory of Water Desalination with Intercalation Materials”, Phys. Rev. Applied, 2018), hereinafter Singh.
Regarding claim 14, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 further teaches increasing the ion-shuttling capacity to 99.9762% (see e.g. Smith Paragraph 0116, lines 1-2), but does not explicitly teach the pre-activation capacity being about 50% or less.
	Singh teaches a desalination cell comprising electrodes with redox-active intercalation materials (see e.g. Abstract), wherein in initial charging/discharging, the electrodes may both be started charged half-way, i.e. at 50% ion shuttling capacity, and then charged relative to each other to increase the intercalated fraction of one electrode and decrease the intercalated fraction of the other electrode (see e.g. Page 6, Col. 2, under “Initial charging and discharge”, lines 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smith in view of Beh ‘623 to comprise providing the electrodes both at a pre-activation capacity of 50% as taught by Singh as a suitable starting capacity for similarly increasing and decreasing the ion shuttling capacities of the electrodes relative to each other.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 10 above, and further in view of Desai et al. (U.S. 2019/0047880), hereinafter Desai.
Regarding claim 15, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 does not explicitly teach adjusting the pH in the compartment by adding a pH-adjusting medium to at least one of the compartments. Smith does however teach pH being an influencing factor in the cell’s operation, and that concentration and dilution of the salt could induce a shift in cell pH (see e.g. Smith Paragraph 0084, lines 9-17 and 21-23).
Desai teaches a desalination system (see e.g. Abstract) comprising an electrolyte which includes a pH buffer for adjustment and monitoring of pH in the system (see e.g. Paragraph 0048, lines 1-4 and 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smith in view of Beh ‘623 to comprise adjusting pH with a pH buffer as taught by Desai to enable the pH to be maintained in a desired range.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 10 above, and further in view of Andelman.
Regarding claim 16, Smith in view of Beh ‘623 teaches all the elements of the method of claim 10 as stated above. Smith in view of Beh ‘623 does not teach forming a protective layer on the working and/or counter electrode(s) to stabilize the electrode(s) for battery operation.
Andelman teaches an electrochemical device for deionization or purification of water (see e.g. Paragraph 0001 and Paragraph 0002, lines 1-5) comprising electrodes which are provided with ion permeable protective layers or coatings that reduce electronic leakage, prevent conductive electrode or carbon particles from washing off and causing leakage currents or eventual ablation of the electrodes (see e.g., Paragraph 0100, lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Smith in view of Beh ‘623 to comprise an ion permeable protective layer/coating as taught by Andelman to reduce electronic leakage, prevent conductive electrode materials/carbon from washing off and causing leakage currents or eventual electrode ablation.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beh ‘623, as applied to claim 17 above, and further in view of Matani and Parkey.
Regarding claim 19, Smith in view of Beh ‘623 teaches all the elements of the method of claim 17 as stated above. Smith in view of Beh ‘623 does not teach releasing activation reaction products via at least one vent, and conveying the at least one sacrificial compound to the compartment via at least one valve. Smith does teach that hydrogen evolution can potentially occur, especially in NTP cells (see e.g. Smith Paragraph 0084, lines 1-3 and 7-13).
Matani teaches a desalination apparatus (see e.g. Abstract) which includes a gas outlet port, i.e. vent, that enables compressed gas molecules within the vessel to exit when excessive pressure accumulates inside it (see e.g. Paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Smith in view of Beh ‘623 to include a gas outlet port, i.e. vent, as taught by Matani to enable compressed gas molecules within the battery to exit in case of excessive pressure accumulation.
Smith in view of Beh ‘623 and Matani does not explicitly teach conveying the at least one sacrificial compound to the compartment via at least one valve, but does however teach the flow conditions being used in the cell affecting its performance in a given application (see e.g. Smith Paragraph 0072, lines 3-5).
Parkey teaches a desalination battery (see e.g. Abstract and Paragraph 0020, lines 1-4) in which fluid flow can be reconfigured using valves, switches or flow diverters external to the apparatus (see e.g. Paragraph 0081, lines 20-22), and in which the fluid flow system can be controlled by means such as opening and closing valves (see e.g. Paragraph 0126, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smith in view of Beh ‘623 and Matani to include conveying the sacrificial compound, the water, into the compartments via one or more valves as taught by Parkey in order to control the fluid flow in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sathiya et al. (“Dual Stabilization and Sacrificial Effect of Na2CO3 for Increasing Capacities of Na-Ion Cells Based on P2-NaxMO2 Electrodes”, Chem. Mater., 2017) discloses an Na-Ion battery electrode for sodium intercalation, comprising a composite of NaxMO2 and Na2CO3, wherein Na2CO3 acts as a sacrificial salt which increases the reversible capacity of the electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795